Citation Nr: 0622504	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1980 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The rating action of August 2003 
has not been appealed and is not before the Board at this 
time. 

The Board must note that the veteran filed a claim for this 
disorder in November 1981 that was denied by the RO in March 
1982 when the veteran failed to attend a VA examination.  It 
is unclear if the veteran received notice of this denial or 
of the examination.  In any event, to avoid any possible 
prejudice to the veteran, the RO has denied the current claim 
on a de novo basis and the Board will do likewise.  Further, 
even if the Board considered the denial of March 1982 to be a 
final rating action, new and material evidence in the form of 
treatment records obtained by the RO have been obtained. 


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first post 
service year; there is no competent credible evidence of a 
nexus between the veteran's current psychiatric disorder and 
her active service or any complaints treated therein.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Based on medical reports dated December 1998, February 1999, 
and at other times, the veteran is found by the Board to 
suffer from a personality disorder.  Service connection, 
however, may not be granted for a personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9 (2005).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  The Board 
finds that the post-service medical record, as a whole, 
clearly support a finding that the veteran suffers from a 
personality disorder.  As a result, this claim must be 
denied. 

Even if the Board were to assume that the veteran has an 
acquired psychiatric disorder other than a personality 
disorder, service medical records (SMRs) fail to indicate a 
chronic psychiatric disorder during service.  In this regard, 
while the veteran was treated for a "stress reaction" due 
to martial discord during service, the separation examination 
in September 1981 states that the veteran had "no mental 
disorder" at that time.  The SMRs, as a whole, are found to 
clearly support this finding (failing to indicate a chronic 
psychiatric disorder during service).  The Board finds that 
the SMRs, as a whole, provide evidence against this claim. 

Post-service medical records are found to provide very 
negative evidence against this claim, particularly records 
regarding the veteran's efforts to obtain Social Security 
disability from the Social Security Administration (SSA).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, while a SSA decision is not controlling for 
purposes of VA adjudications, the decision is "pertinent" 
to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993).

Medical evaluations regarding the veteran's efforts to obtain 
SSA benefits are of record.  These records provide evidence 
against this claim.  For example, within multiple medical 
reports the veteran makes no reference to any difficulties 
regarding her active service, in the medical report of 
February 1999 the veteran reported mental treatment on an 
outpatient basis since the 4th grade (well before service), 
and no health care provider notes an association between her 
current disorder and service.  Most importantly, the veteran 
herself makes no reference to problems associated with her 
limited period of service many years ago. 

The veteran believes that events occurring during service (a 
miscarriage) led her into a mental disorder.  However, she is 
not a medical professional.  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden may not be met by lay testimony 
because laypersons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that service and post-service medical records 
provide evidence against her central contention in this case 
and provide highly probative evidence against this claim.  
Within the medical evaluations she has undergone while 
attempting to obtain SSA benefits she makes no reference to 
this theory or to any problems during her limited period of 
service, providing factual evidence against this claim beyond 
the fact that: (1) no health care provider supports her claim 
in this case; (2) health care providers, as a whole, indicate 
the veteran has a personality disorder; and (3) the veteran 
herself indicates a mental health disorder prior to service.

In this case, for the reasons cited above, the preponderance 
of the evidence is against the claim.  



The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in June 2002 and January 
2005, the RO advised the veteran of the evidence needed to 
substantiate her claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the December 2002 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  The Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In addition, the 
January 2005 VCAA letter from the RO specifically asks the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).   

The June 2002 notice was issued before the October 2002 
rating action.  Moreover, the Board emphasizes that neither 
the veteran nor her representative has made any showing or 
allegation that the timing or content of the VCAA notice has 
prejudiced her case in any way.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

The VCAA notification letter did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to this service connection issue, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran in failing to provide this notice.  
Thus, the failure to provide this notice is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, treatment records, and examinations of the 
veteran by SSA.  In June and August 2002, the RO underwent an 
extensive effort to obtain records, the results of which were 
reported to the veteran in the December 2002 statement of the 
case. 

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
See also McLendon v. Nicholson, No. 04-0185 (U.S. Vet. App. 
June 5, 2006) (discussing circumstances when a VA examination 
is required).

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


